Citation Nr: 0627100	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a left knee disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2005, the Board remanded this 
issue for further evidentiary development.  


FINDING OF FACT

The preponderance of the evidence is against showing that 
post operative residuals of a left knee disability include 
slight subluxation or lateral instability; or that flexion is 
limited to 30 degrees; or that extension is limited to 15 
degrees even taking into account complaints of pain; or that 
the left knee disorder acting alone has resulted in frequent 
periods of hospitalization or in a marked interference with 
employment.


CONCLUSION OF LAW

The veteran does not meet the criteria for a higher schedular 
or extraschedular evaluation for post operative residuals of 
a left knee disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2005).

      

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2001 prior to 
the appealed from rating decision along with the subsequent 
April 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Thereafter, the claim was 
readjudicated in the February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded several VA examinations, all of his records have 
been obtained from Jenni Wessels, OTR; Shannon Grubb, M.D.; 
and George T. Shybut, M.D.; and there is no pertinent 
evidence which is not currently part of the claims file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claim

The veteran contends that post operative residuals of a left 
knee disability include increased adverse symptomatology that 
warrant the assignment of an increased rating.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Most recently, a May 2002 rating decision confirmed and 
continued the 10 percent rating for the left knee disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Because the veteran is already receiving the maximum rating 
possible under 38 C.F.R. § 4.71a, Diagnostic Code 5259, no 
further discussion is required.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee, including recurrent subluxation or lateral 
instability, is rated as 10 percent disabling when slight and 
20 percent disabling when moderate.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint is rated as 20 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the 
knee limited to 45 degrees warrants a 10 percent rating.  If 
flexion of the knee is limited to 30 degrees a 20 percent 
rating is in order.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of 
the knee limited to 10 degrees warrants a 10 percent rating.  
If extension of the knee is limited to 15 degrees a 20 
percent rating is in order.  Id.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the United States Court 
of Appeals for Veterans Claims (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to a service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Code 5257, a review of VA and/or private 
treatment records dating back to 2000, including the results 
from the veteran's private work capacity evaluation and four 
VA examinations, does not show that any physician has ever 
opined that the veteran's left knee was unstable.  See, for 
example, TriHealth Work Capacity Center examination dated in 
March 2001; and VA examinations dated in December 2001, 
February 2003, February 2004, and May 2005.  In fact, VA 
examiners were uniform in reporting that the left knee was 
stable.  Therefore, because there is no evidence in the 
record that suggests any subluxation or instability in the 
left knee, a separate compensable rating for the left knee is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to Diagnostic Code 5258, while some VA examiners reported 
the veteran's complaints of left knee catching and Dr. Shybut 
noted on one occasion in April 2001 his complaints of 
"episodic episodes" of catching, locking, and giving way, 
the claimant denied problems with locking at his July 2003 
personal hearing.  Moreover, a review of the VA and/or 
private treatment records dating back to 2000, including the 
results from the veteran's private work capacity evaluation 
and four VA examinations, does not show that he had frequent 
episodes of locking, pain, and effusion into the joint.  See, 
for example, TriHealth Work Capacity Center examination dated 
in March 2001; and VA examinations dated in December 2001, 
February 2003, February 2004, and May 2005.  In fact, the 
examiners were uniform in not reporting effusion or locking.  
Consequently, an increased rating is not warranted for the 
veteran's service-connected left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

As to Diagnostic Codes 5260 and 5261, a review of the VA 
and/or private treatment records dating back to 2000, 
including the results from the veteran's private work 
capacity evaluation and four VA examinations, show that left 
knee range of motion, at its worst, was 0 to 110 degrees.  
See TriHealth Work Capacity Center examination dated in March 
2001; and VA examinations dated in December 2001, February 
2003, February 2004, and May 2005.  (Full range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2005))  

Therefore, because left knee flexion was not limited to 30 
degrees and extension was not limited to 15 degrees, an 
increased rating is not warranted based on objective clinical 
findings showing a decreased range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because left 
knee flexion was not limited to 45 degrees and extension was 
not limited to 10 degrees, separate compensable ratings are 
also not warranted under these same Diagnostic Codes.  Id.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his left knee equates to the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.  

Specifically, the March 2001 TriHealth Work Capacity Center 
examination noted moderate left hamstring weakness with 
strength at 3 plus/5, moderate left quadriceps weakness with 
strength at 4/5, "mild" decrease in left knee range of 
motion with motion at 0 to 110 degrees, and "moderate" 
decrease in left medial-lateral patellar mobility.  It was 
also noted that the veteran had left knee weakness and 
problems with stooping, squatting, and sustained kneeling.  
Because the left thigh and calf were 1.5 centimeters (cm) 
smaller than the right, it was opined that he had had muscle 
atrophy on the left.  The December 2001 VA examiner noted the 
veteran's complaints of left knee pain while performing toe 
raisers, 20 knee extensions and flexions with weights, and 
deep knee bends; as well as objective evidence of tenderness 
in the medical aspect of the proximal tibia.  The February 
2003 VA examiner noted the veteran's complaints of left knee 
pain and objective evidence of tenderness.  The February 2004 
VA examiner noted the veteran's complaints of left knee pain.  
Lastly, the May 2005 VA examiner noted complaints of left 
knee pain.  The examiner opined that the claimant had left 
knee discomfort with motion from 20 to 40 degrees of flexion.  
The examiner noted that the left calf muscle was 0.5 cm 
smaller than the right, and after repetitive movement he had 
some point tenderness.  Finally, the veteran complained of 
increased left knee discomfort with flexion against moderate 
resistance.  

However, the December 2001 VA examiner also reported that the 
veteran had no effusion, swelling, redness, or heat, there 
was no objective evidence of pain during motion studies.  The 
claimant could walk the 400 feet to the physical therapy 
department and back, including walking up and down a flight 
of stairs, without any difficulty; and he walked with a 
normal balanced gait and an even stride at the end of the 
examination.  The February 2003 VA examiner also opined that 
there was no inflammation, warmth, erythema, or effusion.  
The February 2004 VA examiner also noted no effusion, fluid, 
and the circumference of both thighs was equal indicating no 
atrophy.  Lastly, the May 2005 VA examiner opined that the 
veteran could climb up and down from the examination table as 
well as dress and undress without objective evidence of left 
knee discomfort.  There was no left knee swelling, erythema, 
or redness; and the legs were approximately symmetric in 
appearance.  The left knee was not tender to palpation, and 
range of motion stayed the same at 0 to 135 degrees even 
after repetitive movement.  Finally, the record is negative 
for any evidence of ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
excess fatigability, incoordination, swelling, instability of 
station, and/or interference with sitting, standing, or 
weight-bearing.  38 C.F.R. §§ 4.40, 4.45.

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant either 
a higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account any loss due to pain, the 
appellant's adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

Based on the veteran's written statements to the RO, 
statements to VA examiners, and his personal hearing 
testimony that his left knee disorder interferes with 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1).  Although the 
veteran has described his pain as being so bad that he lost 
significant time from work, and although he filed employment 
records from 2002 verifying the fact that he took numerous 
sick days during that year, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that his left knee disorder acting alone has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, and the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's and his representative's 
statements addressing the severity of the left knee disorder 
are not probative evidence as to the issue on appeal.

The Board also considered the reports from Dr. Shybut, 
including an April 2005 report noting muscle spasms after 
prolonged standing.  These reports, however, do not show 
evidence of the degree of lost motion or instability 
necessary to justify an increased rating.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.

ORDER

Entitlement to an increased disability rating for post 
operative residuals of a left knee disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


